DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 15/716,007 filed on September 26, 2017, now abandoned which claims priority from U.S. Provisional Application No. 62/399,737 filed on September 26, 2016.

Drawings Objection
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-22 are claim the use of the following compounds: 
    PNG
    media_image1.png
    216
    372
    media_image1.png
    Greyscale
.  However, claim 13 and thus all claims dependent upon claim 13 are indefinite since X, R2 and R3 are not defined in claim 13.  In addition, Y is defined but there is no Y represented in the given formula.  
For the sake of compact prosecution, claims 13-22 are being examined as they read on the compound as claimed in instant claim 1 and examined herewith.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. U.S. Publication No. 2015/0166503 A1 (provided on IDS).
Claims 1, 3-8, 11-13 and 15-20 of the instant application claim a compound of formula 
    PNG
    media_image2.png
    212
    379
    media_image2.png
    Greyscale
 wherein X is OH R2 and R3 are the same being selected from C1-4 alkyl or 
    PNG
    media_image3.png
    66
    60
    media_image3.png
    Greyscale
 wherein Y is OR4 or NR4R5 and R4 and R5 are selected from H and C1-4 alkyl, as well as a method of treating pulmonary hypertension comprising administering subcutaneously to a pateint suffering from pulmonary hypertension an effective amount of said compound of said formula.
Becker et al. teaches treprostinil analogs for use in the treatment of pulmonary hypertension (abstract).  These treprostinil derivatives can be formulated and administered subcutaneously ([0180], [0183], [0184], [0231]).  Becker et al. teaches compound of Formula I: 
    PNG
    media_image4.png
    177
    290
    media_image4.png
    Greyscale
wherein R20-R36 are independently H or deuterium, Z is -OH; R1 and R2 are independently H or P2 wherein at least one of R1 and R2 is P2; and P2 is 
    PNG
    media_image5.png
    71
    81
    media_image5.png
    Greyscale
 and R14 is H or alkyl ([0049]-[0054]).  Alkyl refers to methyl or  ethyl [0023].  Becker et al. specifically teaches one embodiment wherein the compound is represented by formula (IA): 
    PNG
    media_image6.png
    157
    255
    media_image6.png
    Greyscale
wherein Z is -OH; R1 and R2 are independently H or P2 wherein at least one of R1 and R2 is P2; and P2 is 
    PNG
    media_image5.png
    71
    81
    media_image5.png
    Greyscale
 and R14 is H or alkyl ([0076]-[0077]).
Becker et al. teaches that for a delayed or sustained release of a treprostinil derivative, a composition can be formulated as a depot that can be implanted in or injected into a subject, e.g., intramuscularly or subcutaneously [0184].
The prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure specifically, a compound represented by formula (IA): 
    PNG
    media_image6.png
    157
    255
    media_image6.png
    Greyscale
wherein Z is -OH; R1 and R2 are both P2; P2 is 
    PNG
    media_image5.png
    71
    81
    media_image5.png
    Greyscale
 and R14 is H or alkyl including methyl and ethyl, to arrive at the instantly claimed subject matter. 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1, 2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Malinin et al. U.S. Publication No. 2015/0148414 A1 (provided on IDS).
Claims 1, 2 and 11-14 of the instant application claim a compound of formula 
    PNG
    media_image2.png
    212
    379
    media_image2.png
    Greyscale
 wherein X is OH R2 and R3 are the same being selected from C1-4 alkyl or 
    PNG
    media_image3.png
    66
    60
    media_image3.png
    Greyscale
 wherein Y is OR4 or NR4R5 and R4 and R5 are selected from H and C1-4 alkyl, as well as a method of treating pulmonary hypertension comprising administering subcutaneously to a pateint suffering from pulmonary hypertension an effective amount of said compound of said formula.
	Malinin et al. teaches prostacyclin compounds for the treatment of pulmonary hypertension (abstract).  Malinin et al. teaches subcutaneous administration of the prostacyclin compounds ([0031]-[0033], [0036] [0187], [0191]-[0194]).  Malinin teaches compounds of formula (III): 
    PNG
    media_image7.png
    187
    315
    media_image7.png
    Greyscale
wherein R1 is O and R2 is H and R5 and R6 are C1-C15 alkyl ([0010] and [0025]-[0027]).
The prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure specifically, a compound represented by formula (III): 
    PNG
    media_image7.png
    187
    315
    media_image7.png
    Greyscale
wherein R1 is O and R2 is H and R5 and R6 are H or C1-C5 alkyl, to arrive at the instantly claimed subject matter. 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim Objections
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 1-8 and 11-22 are rejected.  Claims 9 and 10 are objected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM